DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 03/01/2022.  Claims 4 AND 11 have been cancelled by the applicant. Claims 14-18 withdrawn to a method non-elected.  Claims 1-3,5-10,12-13 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/01/2022, with respect to claims 1 and 5 have been fully considered and are persuasive.  Specifically the applicant added the weight percentages of the particular phosphors.  Examiner is persuaded that it would have been obvious for one of ordinary skill to get these ranges.  The rejections of claims 1-3,5-10, and 12-13 are hereby withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-18 directed to an invention non-elected with traverse in the reply filed on11/26/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-3,5-10,12-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and 5,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1 and 5;specifically, the prior art fails to teach or suggest  light  emitting packaged structure/display device “wherein the plurality of phosphor powders are disposed in the encapsulation layer and consist of green phosphor powders, red 10 phosphor powders and yellow phosphor powders, [[and]] a weight percentage of the yellow phosphor powders ranges from 1% to 10%,a weight percentage of the green phosphor powders anges from 35% to 80%, and a weight percentage of the red phosphor powders ranges from 15% to 55%” in combination with other features of the present claimed invention.
Regarding claims  1-3,5-10,12-13,these claims are allowable for the reasons given for claim () and because of their dependency status on claim (220).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
please see election/restriction section.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.


/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879